Case 2:10-cr-00199-DWA Document 762
                                758 Filed 08/23/21
                                          08/06/21 Page 1 of 5
                                                             4
Case 2:10-cr-00199-DWA Document 762
                                758 Filed 08/23/21
                                          08/06/21 Page 2 of 5
                                                             4
   Case 2:10-cr-00199-DWA Document 762
                                   758 Filed 08/23/21
                                             08/06/21 Page 3 of 5
                                                                4




Date: 8/23/21. DENIED. Early termination of supervised release under 18 U.S.C. 3583(e) should occur
only when something exceptional or extraordinary warrants it. Nothing in the Defendant's submission
suggests such conditions exist in this case. He has done nothing more than comply with the conditions
of supervisory release. As such, the Motion is denied.



                                                Donetta W. Ambrose
                                                U.S. District Judge
                                                W.D. Pennsylvania
Case 2:10-cr-00199-DWA Document 762
                                758 Filed 08/23/21
                                          08/06/21 Page 4 of 5
                                                             4
Case
 Case2:10-cr-00199-DWA
      2:10-cr-00199-DWA Document
                         Document758-1
                                  762 Filed
                                       Filed08/23/21
                                             08/06/21 Page
                                                       Page51ofof51
